Citation Nr: 0330474	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-18 369A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a right upper lobectomy, for adenocarcinoma of 
the lung, rated 30 percent disabling. 

2.  Entitlement to an initial rating higher than 0 percent 
for radiation dermatitis prior to January 24, 2003, and a 
rating higher than 10 percent as of that date.  

3.  Entitlement to an initial compensable rating for a post-
operative thoracotomy scar.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  A May 1999 
rating action denied an increased rating for post-operative 
residuals of a right upper lobectomy, for adenocarcinoma of 
the lung, rated 30 percent disabling.  A September 2000 
rating action granted service connection for radiation 
dermatitis and initially assigned a noncompensable 
(i.e., 0 percent) rating effective from March 30, 2000.  The 
RO also granted service connection for a post-operative 
thoracotomy scar and assigned a noncompensable rating for it, 
as well.  A February 2003 rating action increased the 
evaluation for the radiation dermatitis to 10 percent, but 
with a different effective date of January 24, 2003.  The 
veteran since has continued to appeal for an even higher 
rating.  So this issue is still before the Board, as are the 
others.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

A VA magnetic resonance imaging (MRI) scan in December 1998 
yielded findings consistent with post-radiation changes 
within the upper thoracic spine.  While it also appears from 
the record that the veteran has disability of his lumbosacral 
spine, apparently from a post-service on-the-job low back 
injury, it is unclear whether he wants to file a claim for 
service connection for the disability of his thoracic spine.  
This matter is referred to the RO for clarification.  




REMAND

On VA examination in January 2003 the diagnoses included 
both obstructive and restrictive lung disease.  In the 
February 2003 Supplemental Statement of the Case (SSOC), the 
RO stated that disability from pulmonary impairment could 
not be considered in rating the service-connected post-
operative residuals of the right upper lobectomy, for 
adenocarcinoma of the lung, because there was a separate 
diagnosis of obstructive lung disease and since service 
connection is not in effect for either obstructive or 
restrictive lung disease.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA must be able to distinguish 
the extent of impairment that is due to service-related 
causes from that which is not).

An RO hearing officer, however, on page 3 of his September 
2000 decision, seems to consider the pulmonary impairment for 
rating purposes.  And the August 1999 statement of the case 
(SOC) cited Diagnostic Code 6600, for chronic bronchitis, 
which is rated on the basis of pulmonary impairment.  Aside 
from that, the May 1999 rating action appealed also appears 
to have considered pulmonary impairment for rating purposes.  

A December 1998 VA chest X-ray found volume loss of the right 
lung.  On VA examination in March 2000 the diagnoses included 
an obstructive ventilatory defect with reduced lung volume 
probably related to lung resection.  

Here, there has been no formal adjudication of entitlement to 
service connection for obstructive and restrictive lung 
disease, as secondary to the service-connected 
post-operative residuals of the right upper lobectomy.  This 
issue is inextricably intertwined with the issue currently on 
appeal concerning whether the veteran is entitled to a higher 
rating.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Following the September 2000 rating action granting service 
connection for radiation dermatitis and a residual post-
operative thoracotomy scar, the only VA examination of the 
veteran's skin was conducted in conjunction with the 
VA pulmonary examination in January 2003.  However, that 
examination did not address whether there was impairment of 
function due to the thoracotomy scar, as the veteran asserted 
in his hearing testimony (at pages 18 through 20).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claim files and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

2.  Obtain all VA outpatient treatment records since 
July 2000 and associate them with the claim files.  

3.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for 
disability of the lungs and skin.  Ask that he 
complete and return the appropriate releases 
(VA Form 21-4142s) so VA can obtain his 
confidential medical records for each private care 
provider he cites.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).

4.  Schedule the veteran for a VA pulmonary 
examination to assess the nature, time of onset, 
and etiology of any obstructive or restrictive lung 
disease.  Give the examiner access to the claims 
files for a review of the veteran's pertinent 
medical history, and ask the examiner to confirm 
the claims files were reviewed.  All testing 
necessary to make this determination should be done 
and the examiner should consider the results of any 
testing requested prior to completion of the 
examination report.  

A medical opinion is especially needed concerning 
the cause of the veteran's obstructive and 
restrictive lung disease-and, in particular, 
whether it is at least as likely as not proximately 
due to or the result of his already service-
connected post-operative residuals of a right upper 
lobectomy.  (Note:  this question includes 
indicating whether it is at least as likely as not 
that the service-connected post-operative residuals 
of the right upper lobectomy have aggravated any 
obstructive or restrictive lung disease and, if so, 
to what extent above and beyond the level of 
impairment existing prior to the aggravation.)  

If no opinion can be rendered concerning this, 
please explain why this is not possible.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers 
are provided.   

5.  Also schedule the veteran for a VA dermatology 
examination to determine the current extent of 
impairment from his service-connected radiation 
dermatitis and post-operative thoracotomy scar.  
The claims folders must be made available to and be 
reviewed by the examiner. 

The examiner should note the size, location, and 
other relevant characteristics of the veteran's 
service-connected dermatitis and scar.  The 
examiner should set forth findings as to whether 
any scarring is deep or superficial, i.e., whether 
it is associated with underlying soft tissue 
damage.  The examiner should also indicate whether 
any scar is poorly nourished, tender and painful on 
objective demonstration, is subject to repeated 
ulceration or is unstable.  Any functional 
impairment due to scarring should also be 
identified and evaluated.  

The examiner should indicate, as well, the extent 
of bodily involvement, i.e., the percentage of 
total body surface area involved as well as the 
type and duration of treatment afforded the 
veteran.  

Preferably, color photographs depicting the 
scarring should be taken and associated with the 
examination report.  The rationale for all 
diagnoses and opinions expressed must also be 
provided.  

6.  Thereafter, review the claim files.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information to respond to the questions posed, 
take corrective action.  38 C.F.R. § 4.2 (2003).  
See also Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the claims based on any 
additional evidence obtained.  And in doing so, 
the RO should cite and address both the old and 
new criteria for rating skin disorders.  The RO 
also must determine whether the ratings for the 
service-connected radiation dermatitis and 
residual post-operative thoracotomy scar should 
be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  If these claims remain 
denied, prepare an SSOC and send it to the 
veteran and his representative.  Also give them 
time to respond.  

8.  The RO also must determine whether service 
connection is warranted for any obstructive or 
restrictive lung disease, or both, including as 
secondary to the service-connected post-operative 
residuals of the right upper lobectomy.  If 
denied, the RO must notify the veteran and his 
representative of the appropriate steps and time 
constraints for initiating and perfecting an 
appeal as to this specific issue.  If, and only 
if, this claim is denied and an appeal perfected 
should it be returned to the Board.

By this remand, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran need 
take no action until he is otherwise notified by the RO.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


